943 F.2d 50
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Jeffrey Lynn RANSOM, Defendant-Appellant.
No. 90-5531.
United States Court of Appeals, Fourth Circuit.
Submitted July 26, 1991.Decided Sept. 12, 1991.

Appeal from the United States District Court for the Eastern District of North Carolina, at Fayetteville.   Malcolm J. Howard, District Judge.  (CR-89-48-3)
H. Gerald Beaver, Beaver, Thompson, Holt & Richardson, P.A., Fayetteville, N.C.
Margaret Person Currin, United States Attorney, John S. Bowler, Assistant United States Attorney, Raleigh, N.C., for appellee.
E.D.N.C.
AFFIRMED.
Before WIDENER, MURNAGHAN and NIEMEYER, Circuit Judges.
OPINION
PER CURIAM:


1
Jeffrey Lynn Ransom was convicted by a jury of conspiracy to distribute cocaine and marijuana (21 U.S.C. § 846) and using a firearm in the commission of a drug offense (18 U.S.C. § 924(c)).   He received a sentence of ten years imprisonment, eight years supervised release and a fine of $12,500.   We affirm.


2
Counsel for Ransom has filed a brief with this Court pursuant to  Anders v. California, 386 U.S. 738 (1967), in which he represents that there are no arguable issues of merit in this appeal.   Ransom has been notified of his right to file a supplemental brief, but has failed to exercise his right in this regard.


3
As required by Anders, we have independently reviewed the entire record and all pertinent documents.   We have considered all arguable issues presented by this record and conclude that there are no nonfrivolous grounds for appeal.   Accordingly, we affirm the conviction and sentence.


4
Pursuant to the plan adopted by the Fourth Circuit Judicial Council in implementation of the Criminal Justice Act of 1964 (18 U.S.C. § 3006A), this Court requires that counsel inform his client, in writing, of his right to petition the Supreme Court for further review.   If requested by his client to do so, counsel should prepare a timely petition for a writ of certiorari.


5
We dispense with oral argument because the facts and legal contentions are adequately presented in the record and briefs, and oral argument would not aid the decisional process.


6
AFFIRMED.